COURT OF APPEALS
                                 SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                      NO. 02-13-00359-CV


Philip Gregory Byrd, Lucy Leasing           §   From the 342nd District Court
Co., LLC, and PGB Air, Inc.

                                            §   of Tarrant County (342-247309-10)
v.

                                            §   April 17, 2014
Phillip Galyen, P.C. d/b/a Bailey &
Galyen Attorneys at Law and R.
Keith Spencer                               §   Opinion by Justice Gabriel

                                         JUDGMENT

      This court has considered the record on appeal in this case and holds that there was

error in the trial court’s judgment. It is ordered that the trial court’s order granting appellees

Phillip Galyen, P.C. d/b/a Bailey & Galyen Attorneys at Law and R. Keith Spencer a partial

summary judgment is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that appellees Phillip Galyen, P.C. d/b/a Bailey & Galyen Attorneys

at Law and R. Keith Spencer shall pay all costs of this appeal, for which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS

                                             /s/ Lee Gabriel
                                      By _________________________________